Title: From George Washington to Benjamin Waller, 2 April 1760
From: Washington, George
To: Waller, Benjamin



⟨mutilated⟩
Apl 2d 1760

⟨mutilated⟩th, the tedious Affair of Mr Clifton’s has come to some ⟨mutilated⟩ at least as depends upon the Commissioners; and ⟨mutilated⟩ of them as will discharge the Debts due thereon ⟨mutilated⟩itors are Advertisd for Sale at Fairfax May ⟨mutilated⟩ I understand Mr Mason right, he intends ⟨mutilated⟩ Sale, or in other Words (which If I ⟨mutilated⟩ to buy the Land let it be run up to neverso great a price and pay only £1200 Sterlg for it—a Sum Mr Clifton consented to take of him for the Land abt 24 hours (it coud scarcely be more) after he had sold it to me in the most Solemn manner for £1150. If Mr Mason confirmd his bargain by any sufficient Instrument of writing twas more than I did, because I was told by one of the Commissioners but not, till after I had settled almost every preliminary necessary to a

Conclusn with Mr Clifton—that he (Mr Clifton) had not the least Shadow of pretence to dispose of the Land otherwise than the Decree of the Genl Court had expressly directed and that any such private bargain coud not be effectual I therefore contented myself with exacting Mr Clifton’s promise of conveying me the Land if it shoud be thought he consistantly coud do it for it is to be observd here that I never had at this time seen the Decretal Order for Selling the Land myself, consequently coud only Judge of it from report and from whom coud I better have it than a Gentleman who had been acting by it? However this promise Mr Clifton gave me in strongest manner without evasion, or reservation saving that his Family were to live upon the Land till Christmas in 1761 which was an Article of the agreement—I was bound on my part, by a promise given in the same manner, to lodge £1150 Ster. into the Commissioner’s hands, or in the hands of the Clerk of the Genl Court (wch was Mr Cliftons own request) to be paid so soon as the Gentlemen in Maryland shoud join in making a title to the Land and was providing in the most effectual manner perform[anc]e of it so firmly bound did I think myself and so little suspect any deception on the other side. I coud relate many particulars that were Settled by Mr Cli⟨fton⟩ ⟨mutilated⟩ to this purchase but it woud shew the ⟨mutilated⟩ ⟨Shifts⟩ he was reduced to for Excuses without answer ⟨mutilated⟩ firmly and Circumstantially we had bargaind ⟨mutilated⟩ avoid the mentn of them—What I have he⟨mutilated⟩ Impartial State of the Case and I ⟨mutilated⟩ to the Honble Court, that they may eith⟨er mutilated⟩ go according to th⟨e Advmutilated⟩ after being thus thoroughly informd of the matter.
Mr Mason probably may say, he will advance as much money as will disengage the Land, and therefore tis nothing to the Creditor’s whether it be sold at Publick or private Sale. He is not singular in this, I will do the same. Perhaps he may then urge (for I don’t know what writings have passd) that Mr Clifton is under penal Engagements to him: as to this, I don’t think Mr Clifton was authorisd to enter into an⟨y⟩ Legal engagemts—and if equitable ones are regarded ⟨mine⟩ being prior puts me at least upon a par with him—However as it appears clear, that Mr Clifton sold his Land twice, and I believe as clear that he had no right to sell it at all—and as there are several persons

that Incline to purchase the Question seems whether it wont be the most equitable footing it can be put upon to confirm the Opinion of the Commissioners for Selling it at Publick Auction—twill they will certainly be an advantage to Mr Clifton, no prejudice to the Creditors and giving all Bidder’s an equal chance of Purchasing. I am Sir Yr Most Obedt Hble Servt

Go: Washington


The Letter herewith Inclosd coming by Mr Clifton, Mr Digges desired for Reason’s I suppose best know to himself that I woud Inclose it to some Friend of Mine—be pleas’d therefore to send it so soon as it comes to hand—it relates to their Suit.

